                                                                    Ryan P. Steen (Bar No. 0912084)
                                                                    ryan.steen@stoel.com
                                                                    Jason T. Morgan (Bar No. 1602010)
                                                                    jason.morgan@stoel.com
                                                                    James C. Feldman (Bar No. 1702003)
                                                                    james.feldman@stoel.com
                                                                    STOEL RIVES LLP
                                                                    600 University Street, Suite 3600
                                                                    Seattle, WA 98101
                                                                    Telephone: 206.624.0900
                                                                    Facsimile: 206.386.7500

                                                                    Attorneys for ConocoPhillips Alaska, Inc.
             600 University Street, Suite 3600, Seattle, WA 98101
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                                             UNITED STATES DISTRICT COURT
STOEL RIVES LLP




                                                                                              FOR THE DISTRICT OF ALASKA

                                                                     SOVEREIGN IÑUPIAT FOR A LIVING                      No.: 3:20-cv-00290-SLG
                                                                     ARCTIC, et al.,
                                                                                                          Plaintiffs,
                                                                           v.
                                                                     BUREAU OF LAND MANAGEMENT, et al.,
                                                                                                        Defendants,
                                                                           and
                                                                     CONOCOPHILLIPS ALASKA, INC.,
                                                                                              Intervenor-Defendant.

                                                                         CONOCOPHILLIPS ALASKA, INC.’S OPPOSITION TO PLAINTIFFS’
                                                                            MOTION FOR CLARIFICATION AND RECONSIDERATION

                                                                          ConocoPhillips Alaska, Inc. (“ConocoPhillips”) opposes Plaintiffs’ request for

                                                                    reconsideration and clarification. The Court’s scheduling order at Dkt. 65 balanced the

                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                    1


                                                                             Case 3:20-cv-00290-SLG Document 69 Filed 03/10/21 Page 1 of 5
                                                                    need to move this case along expeditiously with the need to address claims unique to the

                                                                    U.S. Army Corps of Engineers (“Corps”), while maximizing efficiency by having related

                                                                    claims from Case No. 3:20-cv-308 (the “CBD” case) briefed on the same time frame.

                                                                    Specifically, the Court appropriately bifurcated Plaintiffs’ Clean Water Act (“CWA”)

                                                                    claims that are distinct from the claims in the CBD case, so that the largely identical

                                                                    claims in both cases under the National Environmental Policy Act (“NEPA”) against the

                                                                    Bureau of Land Management (“BLM”) and the Endangered Species Act (“ESA”) against
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    the U.S. Fish and Wildlife Service (“FWS”) could proceed on an efficient parallel
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    briefing schedule. There is no need to reconsider this reasonable decision.
STOEL RIVES LLP




                                                                           Plaintiffs contend that the Court should scrap the efficient parallel briefing

                                                                    schedule with the CBD case on NEPA and ESA claims because Plaintiffs have also

                                                                    asserted NEPA claims against the Corps. Plaintiffs argue that it is more efficient to delay

                                                                    briefing on all of their claims to some-yet-to-be-identified future date and decouple the

                                                                    briefing schedule from the nearly identical claims in the CBD case. Plaintiffs claim that

                                                                    they will be prejudiced if they have to proceed to brief the NEPA claims against the

                                                                    Corps without first having a chance to (potentially) make a motion that the Corps’ record

                                                                    is incomplete.

                                                                           Plaintiffs’ arguments are misplaced and reconsideration is not warranted for

                                                                    numerous reasons. Principally, the fatal flaw with all the NEPA claims in both cases is

                                                                    that Plaintiffs failed to comply with the 60 day statute of limitations in the Naval

                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                    2


                                                                             Case 3:20-cv-00290-SLG Document 69 Filed 03/10/21 Page 2 of 5
                                                                    Petroleum Reserves Production Act. 1 Nothing in the Corps’ administrative record will

                                                                    change the fact that Plaintiffs’ lawsuit is untimely. There is no need to delay briefing to

                                                                    await a record for NEPA claims that fail as a matter of law.

                                                                           Equally important, even if the Court addresses the merits of Plaintiffs’ NEPA

                                                                    claims, Plaintiffs suffer no prejudice from the Court’s scheduling order because Plaintiffs

                                                                    NEPA claims against the Corps are derivative of their NEPA claims against the BLM. 2

                                                                    The BLM, not the Corps, authored the EIS, and thus whether or not the environmental
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    impact statement (“EIS”) takes a “hard look” (Count I), sets an adequate “baseline”
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    (Count II), or considers an adequate “range of alternatives” (Count III), 3 will turn on the
STOEL RIVES LLP




                                                                    contents of the EIS, the Appendices to the EIS, and the BLM’s administrative record.

                                                                           Furthermore, even if there is some part of the Corps administrative record that is

                                                                    germane to the NEPA claims in this case, Plaintiffs will have a certified complete

                                                                    administrative record from the Corps on March 12, 2021, a full 30 days before Plaintiffs’

                                                                    summary judgment brief on the NEPA claims is due under the Court’s schedule.

                                                                    Although it is conceivable, but unlikely, that there is some document germane to

                                                                    Plaintiffs’ NEPA claims against the Corps that was inadvertently omitted from the




                                                                           1
                                                                               See Dkt. 44.
                                                                           2
                                                                               See Dkt. 36 (“Amended Complaint”) at Counts I, II, and III.
                                                                           3
                                                                               Id.

                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                    3


                                                                               Case 3:20-cv-00290-SLG Document 69 Filed 03/10/21 Page 3 of 5
                                                                    administrative record, there is ample time in the current schedule to address that issue – if

                                                                    it arises in fact – without delaying the entire case.

                                                                           Lastly, to the extent that any adjustment to the case schedule needs to be made,

                                                                    ConocoPhillips is opposed to Plaintiffs’ proposed adjustment which would delay all of

                                                                    the merits briefing in this case to some yet-to-be-determined date in the future. That

                                                                    delayed schedule is both inefficient given the nearly identical NEPA and ESA claims in

                                                                    the CBD case, and prejudicial to ConocoPhillips as the longer litigation takes to reach
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                    conclusion, the more the project will be put at risk of delay and increased costs. 4 Any
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                    adjustment by the Court should therefore be limited to clarifying that Plaintiffs can
STOEL RIVES LLP




                                                                    pursue any NEPA claims unique to the Corps according to the schedule set forth by the

                                                                    Court for Plaintiffs’ CWA claims.

                                                                           Respectfully submitted this 10th day of March, 2021.



                                                                                                               STOEL RIVES LLP

                                                                                                               By: s/ Jason T. Morgan
                                                                                                                   Ryan P. Steen (Bar No. 0912084)
                                                                                                                   Jason T. Morgan (Bar No. 1602010)
                                                                                                                   James C. Feldman (Bar No. 1702003)

                                                                                                                   Attorneys for ConocoPhillips Alaska, Inc.




                                                                           4
                                                                               See Dkt. No. 61-1.

                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                    4


                                                                               Case 3:20-cv-00290-SLG Document 69 Filed 03/10/21 Page 4 of 5
                                                                                                   CERTIFICATE OF SERVICE

                                                                             I hereby certify that on March 10, 2021, I filed a true and correct copy of the

                                                                    foregoing document with the Clerk of the Court for the United States District Court of

                                                                    Alaska by using the CM/ECF system. Participants in this Case No. 3:20-cv-00290-SLG

                                                                    who are registered CM/ECF users will be served by the CM/ECF system.

                                                                             Brian Litmans               blitmans@trustees.org
                                                                             Bridget Earley Psarianos    bpsarianos@trustees.org
                                                                             Brook Brisson               bbrisson@trustees.org
                                                                             Suzanne Bostrom             sbostrom@trustees.org
             600 University Street, Suite 3600, Seattle, WA 98101




                                                                             Caitlin Marie Cipicchio     ccipicchio@Enrd.usdoj.gov
                  Main (206) 624-0900 Fax (206) 386-7500




                                                                             Eric B. Fjelstad            efjelstad@perkinscoie.com
                                                                             John Michael Ptacin         john.ptacin@alaska.gov
                                                                             Rickey Doyle Turner , Jr    Rickey.Turner@usdoj.gov
STOEL RIVES LLP




                                                                             Stacey M. Bosshardt         sbosshardt@perkinscoie.com




                                                                                                                s/ Jason T. Morgan
                                                                                                                Jason T. Morgan



                                                                    110053198.1 0028116-00157




                                                                    Sovereign Iñupiat for a Living Arctic et al. v. Bureau of Land Management et al.
                                                                    Case No. 3:20-cv-00290-SLG                    5


                                                                                Case 3:20-cv-00290-SLG Document 69 Filed 03/10/21 Page 5 of 5
